UNITED STATES DISTRICT COURT                                 EASTERN DISTRICT OF TEXAS


GREGORY A. MILTON,                                §
                                                  §
                Petitioner,                       §
                                                  §
versus                                            §    CIVIL ACTION NO. 1:18-CV-335
                                                  §
CHARLES A. DANIELS,                               §
                                                  §
                Respondent.                       §

                     MEMORANDUM ORDER ADOPTING
           THE MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION

         Gregory A. Milton, proceeding pro se, filed this petition for writ of habeas corpus. The

court referred this matter to the Honorable Zack Hawthorn, United States Magistrate Judge, for

consideration. The magistrate judge has submitted a Report and Recommendation of United States

Magistrate Judge recommending the petition be dismissed as repetitious.

         The court has received the Report and Recommendation of United States Magistrate Judge,

along with the record, pleadings, and all available evidence. No objections were filed.

                                              ORDER

         Accordingly, the findings of fact and conclusions of law of the magistrate judge are correct

and the report of the magistrate judge is ADOPTED. An appropriate final judgment will be

entered. .
         SIGNED at Beaumont, Texas, this 7th day of September, 2004.
          SIGNED at Beaumont, Texas, this 26th day of February, 2019.




                                             ________________________________________
                                                         MARCIA A. CRONE
                                                  UNITED STATES DISTRICT JUDGE
